DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaga (U.S. Patent Application Publication Number 2013/0082513).
As to claim 1, Yamaga teaches a method for adapting a vehicle brake booster for a desired jump-in force (abstract), the method comprising: providing an elastic reaction disc configured to fit into the brake booster between an input member and an output member (figure 4, element 16 being the ‘elastic reaction disc,’ element 7 being the ‘input member,’ and element 15 being the ‘output member’; pages 1 and 3, paragraphs 3, 42, and 44, stating that the vacuum booster of JP 63-269768 is incorporated by reference, and that the ‘reaction disc’ 16 may be ‘elastically deformed’); load testing the elastic disc (figure 3; page 5, paragraphs 48 – 51); selecting a plunger plate with an overall axial length to complement the reaction disc, based on results of the load test of the reaction disc (figures 2a – 2c, element 17 being the ‘plunger plate’; pages 4 and 5, pages 4 – 5, paragraphs 46 – 51). Examiner notes that this can be found because Yamaga teaches machining a ‘servo ratio determination surface’ based on the desired jump-in force (figures 2a-2c, element 17c being the ‘servo ratio determination surface’; pages 4 – 5, paragraphs 46 – 53). It is the position of the Examiner that this machining of the plunger 
Yamaga further teaches assembling the vehicle brake booster by locating the reaction disc and the plunger plate relative to the input member and the output member of the vehicle brake booster (figure 4, elements 16, 17, 7, and 15; page 1, paragraph 3).
As to claim 2, Yamaga teaches that selecting the plunger plate includes selecting the plunger plate pre-formed with the overall axial length that complements the reaction disc to achieve the desired jump-in force (figures 2a – 2c, element 17; page 5, paragraphs 51 – 53). Examiner notes that this can be found because the selected plunger plate is pre-formed with the overall axial length. While Examiner recognizes that Yamaga teaches that a diameter of the plunger plate is altered, based on the results of the load testing (figures 2a – 2c, element 17; page 5, paragraphs 51 – 53), the overall axial length of the plunger plate is unchanged. Therefore, the selecting includes selecting a pre-formed plunger plate with an overall axial length that acts to achieve a desired jump-in force.
As to claim 4, Yamaga teaches that load testing the reaction disc includes measuring an output force in response to an input force (figure 3; page 5, paragraphs 48 – 50).
As to claim 6, Yamaga further teaches that the axial length of the plunger plate complements an elasticity of the reaction disc to produce the desired jump-in force (figures 2a – 2c, elements 17c and 16; page 4, paragraphs 44 – 47).
Response to Arguments
Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive.
Applicant argues, on pages 3 – 4, that Yamaga does not teach ‘selecting a plunger plate with an overall axial length, based on the results of the load testing of the reaction disc.’ Examiner disagrees. Examiner notes that the limitation of the claim does not require that the ‘overall axial length’ of the plunger plate be selected based on the results of the load testing. The limitation only requires that a plunger plate, which has an overall axial length that complements the reaction disc, be selected based on the results of the load testing. Stated another way, the ‘overall axial length’ of the plunger plate does not need to be determined based on the results of the load testing. Only the plunger plate itself must be determined based on the results of the load testing. Yamaga anticipates the limitation because Yamaga teaches machining a ‘servo ratio determination surface’ based on the desired jump-in force (figures 2a-2c, element 17c being the ‘servo ratio determination surface’; pages 4 – 5, paragraphs 46 – 53). It is the position of the Examiner that this machining of the plunger plate acts to ‘select a plunger plate based on results of the load testing.’ Examiner notes that the plunger plate of Yamaga has an ‘overall length’ that complements the reaction disc (figures 1 and 4, elements 17 and 7).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726